January 27, 2006


Ms. Nissa M. Dunn
Crofts & Callaway, P.C.
4040 Broadway, Suite 525
San Antonio, TX 78209


Mr. Mike Milligan
303 Texas Avenue, Suite 808
El Paso, TX 79901
Honorable Gonzalo Garcia
210th District Court
500 E. San Antonio #1005
El Paso, TX 79901-2457

RE:   Case Number:  05-0250
      Court of Appeals Number:  08-04-00259-CV
      Trial Court Number:  2003-4957

Style:      IN RE  DILLARD DEPARTMENT STORES, INC. AND GRIZELDA REEDER

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally granted  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Gilbert     |
|   |Sanchez         |